Exhibit 10.1.10
 
MODIFICATION OF AGREEMENT
(FIFTH MODIFICATION)


WHEREAS, OxySure Systems, Inc. (“OxySure”) and Julian T. Ross (“Ross”) (OxySure
and Ross jointly, the “Parties”) entered into that certain Employment Agreement
(“Agreement”) dated January 15, 2009, as amended, for the second time on June
23, 2009, and as further amended for the third time on January 15, 2010; and as
further amended for the fourth time on February 3, 2012;


WHEREAS, The Parties have agreed that it is in their best interests to modify
the terms of the Agreement.


NOW, WHEREFORE, FOR GOOD AND VALUABLE CONSIDERATION, THE SUFFICIENCY OF WHICH IS
HEREBY ACKNOWLEDGED, THE PARTIES AGREE AS FOLLOWS:


Section 3 – “TERM” of the as amended Agreement shall be modified, and shall read
as follows:


The employment of the Executive by the Company pursuant to the provisions of
this Agreement shall commence on the Effective Date and end on the Two Thousand
One Hundred Sixtieth (2,160th) day thereafter, unless sooner terminated as
hereinafter provided.


All other provisions of the Agreement shall remain unchanged.


Agreed to and accepted:
 
By:
/s/ Don Reed
   
By:
/s/ Vicki Jones
   
Mr. Don Reed, Director
     
Ms. Vicki Jones, Director
  For:
OxySure Systems, Inc.
    For:
OxySure Systems, Inc.
               
Date:
     
Date:
 
 

 
By:
/s/ Jeremy M. Jones
   
By:
/s/ Julian T. Ross
   
Mr. Jeremy M. Jones, Director
     
Mr. Julian T. Ross, Director
  For:
OxySure Systems, Inc.
    For:
OxySure Systems, Inc.
               
Date:
     
Date:
   